Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action to Application Serial Number 15/747,469, filed on January 25, 2018.  In response to Examiner’s Non-Final Office Action of October 15, 2020, Applicant, on January 15, 2021, amended claims 1-11. Claims 1-11 are pending in this application and have been rejected below.    
Response to Amendment
Applicant’s amendments are acknowledged.
35 U.S.C. § 112(f) and 112(b) has been withdrawn given amended claim language. 
Regarding 35 U.S.C. § 101 rejection, the amended claims have been considered and are insufficient to overcome the rejection. Please refer to the 35 U.S.C. § 101 rejection for further explanation and rationale.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.  


Response to Arguments
Applicant’s arguments filed January 15, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s .
On page 12 of the Remarks regarding 35 U.S.C. § 101, Applicant states the features of amended independent claim 1 do not describe an abstract concept or a concept similar to those found by the Courts to be Abstract, such as grouping of "mental processes"- concept performed in the human mind.  In response Examiner respectfully disagrees, as drafted, under its broadest reasonable interpretation, within the Abstract idea grouping of “Mental Processes ” – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and “Methods of Organizing Human Activity”- managing personal behavior or relationships or interactions between people including social interactions. Acquiring behavior history of a user and performing language analysis are examples of evaluation. Other than reciting a “information processing system”,  “central processing unit”, and  “storage device”, nothing in the claim elements preclude the step from being a “Mental Processes” or “Methods of Organizing Human Activity”- managing personal behavior or relationships or interactions between people including social interactions. Please refer to  U.S.C. § 101 analysis for full analysis.
On page 12 of the Remarks regarding 35 U.S.C. § 101, Applicant states the amended claims overcome the limitation of conventional technology and result in improvement in technology by determining the level of specific emotion more accurately by performing the language analysis on text posted by the user.  On page 14 Applicant further states the subject matter improves the technology of emotion forecast to enable user to check the emotion forecast in the morning in order to know the emotion degree at a specific time and do preparation in advance.  In response, The claims fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Examiner finds receiving historical data and analyzing language- data gathered from posts is directed towards improving an existing business process (i.e. abstract idea). The claims structural components- CPU and storage device are used as tools to perform the judicial exception.
On page 13 of the Remarks, regarding the 35 U.S.C. 101 rejection, Applicant
states in Step 2A Prong II, the alleged abstract idea is integrated into a practical implementation for an emotion forecast in which the user is able to more effectively know in advance the emotion which the user is likely to have today by use of the language analysis on text posted by the user and therefore reflect a practical implementation. In response, Examiner respectfully disagrees. As stated in 101 Step
2A Prong II analysis, The judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using a computer in a network
environment to perform each step. The computer is recited at a high-level of generality,
such that it amounts no more than mere instructions to apply the exception using a
computer component. See MPEP 2106.05(f). Accordingly, the additional elements do
not integrate the abstract idea into a practical application because it does not impose
any meaningful limits on practicing the abstract idea.
On page 16 of the Remarks regarding, the U.S.C. § 103 rejection, Applicant states cited reference Guerts and Liu do not disclose "acquire a behavior history of a first user ... the behavior history includes post data of the first user ... the post data corresponds to content posted on social media by the first user ... perform language analysis on text included in the content ... determine a first level of a specific emotion based on the language analysis," as recited in amended independent claim 1.  In response, new ground(s) of rejection is made necessitated by amendment see MPEP 706.07a where Liu and Frank are now applied for Claims 1 and 11.  Regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.  Please review 35 U.S.C. § 103 rejection for additional detail.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-10 are direct to a system, and Claim 11 is directed to a method for predicting emotion. Claim 1 recites a system for predicting emotion, and Claim 11 recites a method for predicting emotion, which includes acquiring a behavior history of a user, wherein the behavior history includes post data of the user, and the post data corresponds to content posted on social media by the user; performing language analysis on text included in the content; determining a level of a specific emotion based on language analysis; extracting a first keyword associated with the first level of the specific emotion; storing as an emotion history, the first level of a specific emotion, a date and time and a position at which the specific emotion occurs, and the first associated keyword; and predicting a second level of the specific emotion in a specific place at a specific date and time based on a relation between the emotion history and a specific date and time, the specific place, and a second keyword associated with the date and time or the place.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Mental Processes ” – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and “Methods of Organizing Human Activity”- managing personal behavior or relationships or interactions between people including social interactions. Acquiring behavior history of a user and performing language analysis are examples of evaluation. Other than reciting an “information processing system”, “central processing unit”, and “storage device”, nothing in the claim elements preclude the step from being a “Mental Processes” or “Methods of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using a computer configured to store to perform each step. The computer is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in forecasting. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “information processing system”, “central processing unit”, and “storage device”, is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving and analyzing emotion data and step 2B– see MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc. Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-10 recite the additional limitations of specifying a user located near a specific place at a specific date and time on a basis of schedules of a plurality of users, extracting a level of an emotion of an emotion history related to a second keyword associated with the specific date and time and the specific place based  on an emotion history of the specified user,  predicting second level of the specific emotion in the specific place at the specific date and time,  extracting a second user whose preference is similar to preference of a specific user; an item held by the user is associated with a happiness strength and corresponds to the level of the specific emotion; predicting a second happiness strength of the user based on a future schedule, strength, history etc.; recommending the item to the user;  calculating a level of the specific emotion on a basis of at least one of a facial expression of the user, an emotion recognition result based on a voice of the user, a result of converting the voice of the user into text and performing language analysis on the text, the user, and contents posted to social media by the user;  receiving a request for requesting an emotion forecast map and generating an emotion forecast map  which continue to further narrow the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system- CPU- such that they do not amount to significantly more than the above- identified judicial exceptions in Claims 1 and 11.  Dependent Claims 2-7, recite the additional element “information processing system”, “CPU”, “storage device”, “communication network”  and “ external device” which is MPEP 2106.05(f) – Mere Instructions to Apply an Exception for Step 2A, Prong 2. For Step 2B, the additional elements are MPEP 2106.05(f) – Mere Instructions to Apply an Exception and also are conventional under MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 ,and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Liu et al., US Publication No US 20160232131A1 [hereinafter Liu]. in view of Frank et al., US Publication No US 20140149177A1 [hereinafter Frank], and in further view of Guerts et al., US Publication No. 20140350349A1 [hereinafter Guerts].
Regarding Claim 1, 
Guerts teaches
An information processing system, comprising: a storage device; and a central processing unit (CPU) configured to: acquire a behavior history of a first user, wherein the behavior history includes post data of the first user, and the post data corresponds to content posted on social media by the first user (Liu Par. 147- “In some implementations, the stored information can be received from any suitable source. For example, information relating to a user's location can be received from a wearable computer and/or activity monitor associated with the user, GPS information, and/or any other suitable source. As a more particular example, if the stored information relates to whether or not a user left for a meeting on time, the stored information can be determined based on the user's location at a particular time (e.g., whether the user was still at a starting point when the user should have already left, whether the user was at the destination at the scheduled meeting time, and/or any other suitable location). As another example, information relating to media content viewed by the user can be received from a user's viewing history on a particular device, posts on a social networking site, and/or any other suitable source.”; Par. 7-“ In accordance with some implementations of the disclosed subject matter, a system for producing sensory outputs correlated with relevant information is provided, the system comprising: a hardware processor that is programmed to: determine activity information associated with a user of a user device;”; Par.50-“ FIG. 2 shows an illustrative example of types of input data that can be received by user device 102 and/or server 120. As shown in FIG. 2, server 120 can include a data storage engine 122 for requesting, consolidating, storing, and/or processing data relating to a user or a group of users and a data processing engine 124 for categorizing received data”); 
perform language analysis on text included in the content (Liu Par. 37-"In a more particular example, in response to receiving social networking data from a social media application that indicates the user may be experiencing low energy levels (e.g., analyzing text from a post using the social media application) and online calendar data that includes scheduling information associated with a user for a given day, the mechanisms can recommend one or more computerized actions to the user that may assist the user in reaching one or more of the determined goals.”); 
extract a first keyword associated with the first level of the specific emotion (Liu Par. 50-“ FIG. 2 shows an illustrative example of types of input data that can be received by user device 102 and/or server 120. As shown in FIG. 2, server 120 can include a data storage engine 122 for requesting, consolidating, storing, and/or processing data relating to a user or a group of users and a data processing engine 124 for categorizing received data (e.g., contextual data, social data, general data, etc.), selecting particular portions of data that may be indicative of a physical or emotional state of the user, and processing the selected portions of data. For example, as also shown in FIG. 2, server 120 can receive, among other things, various types of video data, text data, RFID data, ambient audio data (or keywords extracted from ambient audio data), and mobile device data.”); 
and predict a second level of the specific emotion in a specific place at a specific date and time based on a relation between the emotion history and at least one of the specific date and time, the specific place, or a second keyword associated with the specific date and time or the specific place (Liu Par. 47-"It should also be noted that the physical or emotional state of a user can be considered an overall snapshot or view of the user's physical characteristics or emotions at a point in time. Because multiple factors can be involved in a user's physical or emotional state, the physical or emotional state can fluctuate even over short periods of time. By using data relating to the user from multiple sources, a user's physical or emotional state can be predicted, which can be used to determine whether to recommend  a particular action at a given time. "; Par. 35-"Such data can include contextual data, social data, personal data, etc. For example, the mechanisms can predict a current mood state for the user based on content and/or information ... location data associated with the user (e.g., from the user device), …from an online calendar), ...(e.g., a particular time and portion of the day ...; Par. 51-"As another example, from one or more data sources 110, data storage engine 112 can receive and/or request data that includes timing information related to an activity, such as a duration of the activity, a time corresponding to the activity, etc. As yet another example, data storage engine 112 can receive and/or request data that includes a number of occurrences of an activity engaged in by one or more users during a given time period (e.g., a day of the week, a couple of days, weekdays, weekends, etc.), a number of users that engage in a given activity, and/or any other suitable information relating to frequency information related to a given activity. As still another example, in some implementations, data storage engine 122 can receive information indicating a user's preferences and/or prior actions relating to information, such as information indicating that a user frequently checks a weather forecast at a particular time (e.g., 7 AM, before leaving for work, and/or any other suitable time). As still another example, in some implementations, data storage engine 122 can receive information indicating a user's schedule, such as a date, time, and/or location of an upcoming appointment and/or meeting, a date and/or time of an upcoming trip, and/or any other suitable information."; Par. 81- processor, server, network; Par. 126-[emotion history]- “For example, prior to executing the particular action using the output device, the recommendation system can determine the current emotional state of the user and, upon determining that the emotional state of the user is "angry" based on user data, can inhibit the action from being executed on the output device. In another example, the recommendation system can determine that the particular action can be executed on the output device upon determining that the emotional state of the user is anything except for "angry"--e.g., as the recommendation system has determined from historical user data that actions taken by one or more output devices are not well received when the user is experiencing an "angry" emotional state.”)
Liu discloses language analysis in Par. 37 and the feature is expounded upon by Frank:
determine a first level of a specific emotion the based on language analysis (Frank Par. 491-“ In one embodiment, semantic analysis of content involves using an algorithm for determining emotion expressed in text. The information on the emotion expressed in the text may be used in order to provide analysis algorithms with additional semantic context regarding the emotional narrative conveyed by text. For example, algorithms such as the ones described in "Emotions from text: machine learning for text-based emotion prediction" by Alm, C. O. et al, in the Proceedings of Human Language Technology Conference and Conference on Empirical Methods in Natural Language (2005), pages 579-586, can be used to classify text into the basic emotions such as anger, disgust, fear, happiness, sadness, and/or surprise. The information on the emotion expressed in the text can be provided as feature values to a predictor of emotional response.”); 
Liu and Frank are directed to data analysis correlating to a user’s emotional state.  Given the analogous art, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu to improve upon the emotional state analysis, as taught by Frank, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Liu with the motivation of helping to better understand needs and/or desires at a given time and situation (Frank Par. 5).

Liu in view Frank disclose identifying an emotion and the feature is expounded upon by Guerts:
control the storage device to store, as an emotion history, the first level of the specific emotion, a date and time and a position at which the specific emotion occurs, and the associated first keyword; (Guerts “Par. 9- The method comprises: receiving the biosensor data via the data network; associating with the biosensor data an emotional state assumed by the user in the particular time interval; recording in a history log emotion data that is representative of the emotional state and that is associated with the particular time interval; Par. 22-"Accordingly, the first context data is generated by, or under control of, the user and forms an interpretation by the user of the emotional state of the user. Alternatively, or in combination with the first context data, the emotional state of the user may be inferred from the biosensor data itself."; Par. 23-"In a further embodiment of the method of the invention, the determining of the activity data, which is representative of the activity of the user in the particular time interval, comprises at least one of: i) receiving via the data network geographical data representative of a geographical location of the user during the particular time interval and determining the activity under control of the geographical location and the particular time interval; ii) receiving via the data network calendar data that is representative of an entry into an electronic calendar of the user and that is relevant to the particular time interval, and determining the activity under control of the calendar data; Par. 78-"As yet another example, the specific portion relates to a specific emotional state of the first user. As still another example, the specific portion relates to one or more specific characteristics of the uploaded additional data, e.g., a specific keyword occurring in one or more text entries, or a specific keyword occurring in one or more identifiers of the pictures, audio clips, video clips, etc."; Par. 98- computer system)

Liu, Frank and Guerts are directed to emotional state data analysis.  Given the analogous art, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu in view of Frank to improve upon the emotional state data analysis, as taught by Guerts, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Liu in view of Frank with the motivation of generating recommendations with respect to future activities (Guerts Par.7) similar to Applicants goal stated in Par. 5 of specification.

Regarding Claim 2, Liu in view of Frank in view of Guerts teach the information processing system according to claim 1,…
Guerts teaches
wherein CPU is further configured to: specify the first user located near the specific place at the specific date and time on schedules of a plurality of users, wherein the plurality of users include the first user (Liu Par. 55-“ Using one or more data sources 110, data storage engine 112 can receive and/or request location data associated with the user. For example, in response to receiving authorization to access location information, the location data can include any suitable information that can be used to estimate a location of a computing device associated with the user, such as an identifier associated with the computing device (e.g., an IP address, GPS signals generated by the computing device, Wi-Fi access points associated with the computing device, information about a cell tower to which the computing device is connected, etc. As another example, the location data can include any suitable information that can be used to estimate a location of the user, such as a location published by the user using a suitable service (e.g., a social networking service), a location that a user intends to visit (e.g., a location associated with a social event scheduled using a calendar application executing on a mobile device, a social network account associated with the user, etc.), etc.”; Par. 67-“ Any suitable profile relating to the user of user device 102 or a group of users can be generated using any suitable approach. For example, data processing engine 124 can generate one or more profiles that are indicative of the user's physical or emotional state over a given time period. For example, a baseline profile associated with a user can be generated based on data that is determined to be indicative of the user's physical or emotional state during a given time period, such as mornings, a given day, weekdays, weekends, a given week, a season, and/or any other suitable time period.”); 
extract the first level of the specific emotion from the emotion history related to the second keyword associated with the specific date and time and the specific place based on the emotion history of the first user; (Liu Par. 50-“ FIG. 2 shows an illustrative example of types of input data that can be received by user device 102 and/or server 120. As shown in FIG. 2, server 120 can include a data storage engine 122 for requesting, consolidating, storing, and/or processing data relating to a user or a group of users and a data processing engine 124 for categorizing received data (e.g., contextual data, social data, general data, etc.), selecting particular portions of data that may be indicative of a physical or emotional state of the user, and processing the selected portions of data. For example, as also shown in FIG. 2, server 120 can receive, among other things, various types of video data, text data, RFID data, ambient audio data (or keywords extracted from ambient audio data), and mobile device data."; Par. 55-“ Using one or more data sources 110, data storage engine 112 can receive and/or request location data associated with the user. …”; Par. 67-“ Any suitable profile relating to the user of user device 102 or a group of users can be generated using any suitable approach. For example, data processing engine 124 can generate one or more profiles that are indicative of the user's physical or emotional state over a given time period. For example, a baseline profile associated with a user can be generated based on data that is determined to be indicative of the user's physical or emotional state during a given time period, such as mornings, a given day, weekdays, weekends, a given week, a season, and/or any other suitable time period.”; Par. 126-[emotion history])
and predict the second level of the specific emotion in the specific place at the specific date and time. (Liu Par. 47-"It should also be noted that the physical or emotional state of a user can be considered an overall snapshot or view of the user's physical characteristics or emotions at a point in time. Because multiple factors can be involved in a user's physical or emotional state, the physical or emotional state can fluctuate even over short periods of time. By using data relating to the user from multiple sources, a user's physical or emotional state can be predicted, which can be used to determine whether to recommend  a particular action at a given time. "; Par. 35-"Such data can include contextual data, social data, personal data, etc. For example, the mechanisms can predict a current mood state for the user based on content and/or information ... location data associated with the user (e.g., from the user device), …from an online calendar), ...(e.g., a particular time and portion of the day ...; Par. 51-"As another example, from one or more data sources 110, data storage engine 112 can receive and/or request data that includes timing information related to an activity, such as a duration of the activity, a time corresponding to the activity, etc. As yet another example, data storage engine 112 can receive and/or request data that includes a number of occurrences of an activity engaged in by one or more users during a given time period (e.g., a day of the week, a couple of days, weekdays, weekends, etc.), a number of users that engage in a given activity, and/or any other suitable information relating to frequency information related to a given activity. As still another example, in some implementations, data storage engine 122 can receive information indicating a user's preferences and/or prior actions relating to information, such as information indicating that a user frequently checks a weather forecast at a particular time (e.g., 7 AM, before leaving for work, and/or any other suitable time). As still another example, in some implementations, data storage engine 122 can receive information indicating a user's schedule, such as a date, time, and/or location of an upcoming appointment and/or meeting, a date and/or time of an upcoming trip, and/or any other suitable information.")
Regarding Claim 3, Liu in view of Frank in further view of Guerts teach the information processing system according to claim 2,…
Liu teaches 
wherein the CPU is further configured to predict the second level of the specific emotion of the first user in the specific place at the specific date and time based on a future schedule of the first user, the first level of the specific emotion of the first user… (Liu Par. 47-" By using data relating to the user from multiple sources, a user's physical or emotional state can be predicted, which can be used to determine whether to recommend a particular action at a given time. Moreover, changes to a user's physical or emotional state can be predicted based on new or updated data relating to the user from multiple sources. "; Par. 51-"….As still another example, in some implementations, data storage engine 122 can receive information indicating a user's schedule, such as a date, time, and/or location of an upcoming appointment and/or meeting, a date and/or time of an upcoming trip, and/or any other suitable information.")
Liu in view Frank disclose identifying an emotion and the feature is expounded upon by Guerts:
… stored as the emotion history, and the second keyword (Guerts Par. 9-"Par. 9- The method comprises: receiving the biosensor data via the data network; associating with the biosensor data an emotional state assumed by the user in the particular time interval; recording in a history log emotion data that is representative of the emotional state and that is associated with the particular time interval; Par. 78-"As yet another example, the specific portion relates to a specific emotional state of the first user. As still another example, the specific portion relates to one or more specific characteristics of the uploaded additional data, e.g., a specific keyword occurring in one or more text entries, or a specific keyword occurring in one or more identifiers of the pictures, audio clips, video clips, etc."; Par. 67-“ Upon receipt of the respective first context data from a respective one of the plurality of communication devices, the server 110 stores the first context data in the respective one of the history logs at data storage 118. The temporal indication of the respective first context data enables to associate the respective first context data with the biosensor data received from the respective communication device and pertaining to the same time interval as the first context data. Accordingly, a respective history log at data storage 118 is a representation of emotional states assumed over time by the respective user of the respective communication device.”).
Liu, Frank and Guerts are directed to emotional state data analysis.  Given the analogous art, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu in view of Frank to improve upon the emotional state data analysis, as taught by Guerts, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Liu in view of Frank with the motivation of generating recommendations with respect to future activities (Guerts Par.7) similar to Applicants goal stated in Par. 5 of specification.
Regarding Claim 4, Liu in view of Frank in further view of Guerts teach
Liu teaches
and specify the first user located near the specific place at the specific date and time based on a schedule of the second user;(Liu Par. 77-“ In some implementations, server 120 can personalize services for multiple users that each have a corresponding user device based on the combined physical or emotional state of the users. For example, the users can be a group of users having user devices that are in the same location (e.g., a coffee shop, a conference room, proximity of a given user, a town, an office, etc. based on location information or an online calendar), a group of users having user devices that are connected to each other on a social networking service, a group of users having user devices that are determined to be similar users, and/or any other suitable users.”)
extract the first level of the emotion of the emotion history related to the second keyword associated with the specific date and time and the specific place based on the emotion history of the first user, (Liu Par. 50-“ FIG. 2 shows an illustrative example of types of input data that can be received by user device 102 and/or server 120. As shown in FIG. 2, server 120 can include a data storage engine 122 for requesting, consolidating, storing, and/or processing data relating to a user or a group of users and a data processing engine 124 for categorizing received data (e.g., contextual data, social data, general data, etc.), selecting particular portions of data that may be indicative of a physical or emotional state of the user, and processing the selected portions of data. For example, as also shown in FIG. 2, server 120 can receive, among other things, various types of video data, text data, RFID data, ambient audio data (or keywords extracted from ambient audio data), and mobile device data."; Par. 55-“ Using one or more data sources 110, data storage engine 112 can receive and/or request location data associated with the user. …”; Par. 67-“ Any suitable profile relating to the user of user device 102 or a group of users can be generated using any suitable approach. For example, data processing engine 124 can generate one or more profiles that are indicative of the user's physical or emotional state over a given time period. For example, a baseline profile associated with a user can be generated based on data that is determined to be indicative of the user's physical or emotional state during a given time period, such as mornings, a given day, weekdays, weekends, a given week, a season, and/or any other suitable time period.”; Par. 126-[emotion history]”); 
and predict the second level of the specific emotion in the specific place at the specific date and time (See Liu Par. 47 and 51 referenced above).
Liu in view of Frank teach emotional state analysist and the following feature is expounded upon by Guerts:

the information processing system according to claim 2, wherein the CPU is further configured to: extract, from the emotion history, a second user of the plurality of users, wherein a preference of the second user is similar to a preference of the first user; (Guerts Par. 7-"The recommender system may provide the recommendations to the specific individual him/herself and/or to other individuals in the virtual community, whose emotional profiles are comparable to the emotional profile of the specific individual."; Par. 42-"The method of the embodiment attempts to find similarities between the profiles of different users. If different users turn out to have similar emotional responses to compatible activities or to compatible sequences of activities, the method notifies these different users of their emotional compatibility so as to be able to contact each other.”).
Liu, Frank and Guerts are directed to emotional state data analysis.  Given the analogous art, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu in view of Frank to improve upon the emotional state data analysis, as taught by Guerts, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Liu in view of Frank with the motivation of generating recommendations with respect to future activities (Guerts Par.7) similar to Applicants goal stated in Par. 5 of specification.
Regarding Claim 5, Liu in view of Frank in further view of Guerts teach the information processing system according to claim 2…
Liu teaches
predict a second happiness strength of the first user[subprofile= happiness strength i.e. “gleeful emotional state”] based on a future schedule of the first user, the happiness strength of the specific user ...;  ( (See Liu Par. 102- “In some implementations, using the selected portions of data from the multiple data sources, the recommendation system can determine an overall baseline profile for the user that includes multiple sub-profiles--e.g., a sub-profile that uses the data to predict the current emotional state of the user, a sub-profile that describes the typical activity level of the user, a sub-profile that describes typical behaviors of the user at particular times of the day, etc. Any suitable number of sub-profiles can be generated to create an overall baseline profile of the user. It should also be noted that, in some implementations, the recommendation system can use different subsets of data for each of the sub-profiles that form the overall baseline profile of the user.”  Par. 47 and 51 referenced above).
Liu teaches predicting emotion state and the storage of historical emotion history is expounded upon by Guerts:
 wherein the CPU is further configured to: control the storage device to store, as the emotion history, an item held by the first user, wherein the item held by the first user is associated with a first happiness strength,  and the first happiness strength corresponds to the first level of the specific emotion;(Guerts Par. 21-" For example, the user-interface gives access to a menu of a plurality of pre-configured selectable options, and each specific one of the options is representative of a particular emotional state, such as for example, "angry", " happy", "excited", "sad", "anxious", etc.”; Par. 22. –“ Typically, the values of the physiological parameters indicate an intensity of an emotion [strength], but not necessarily the valence of the emotion.”; Par. 9- “The method comprises: receiving the biosensor data via the data network; associating with the biosensor data an emotional state assumed by the user in the particular time interval; recording in a history log emotion data that is representative of the emotional state and that is associated with the particular time interval; Par. 78-"As yet another example, the specific portion relates to a specific emotional state of the first user. As still another example, the specific portion relates to one or more specific characteristics of the uploaded additional data, e.g., a specific keyword occurring in one or more text entries, or a specific keyword occurring in one or more identifiers of the pictures, audio clips, video clips, etc.";).
predict a happiness strength of a first user based on a future schedule of the first user, “the happiness strength of the specific user “stored as the emotion history, the second keyword, and the item, and recommend the item to the first user”.  (Guerts Par. 38-" The history log of an individual user gives information about the evolution of this user's life style in terms of this user's activities and this user's emotional states in temporal relationship with the activities. The recommender system may recommend activities to this user based on patterns detected in the history log via email, SMS or pre-recorded voice mail, etc. For example, the emotional state of the user has typically changed from a negative valence to a positive valence upon the user's starting to get involved in a certain activity, or the intensity of the positive emotional state typically increased upon the user's starting to get involved in a certain activity. If the service of the invention identifies a trend in the current and most recent emotional states of the user towards a negative emotion, the recommender service may suggest to this user to get involved in the specific activity. Alternatively, if a current pattern of activities resembles past patterns of activities as recorded in the history log and the past patterns resulted in the user eventually assuming a negative emotional state, the recommender system may issue a gentle warning and identify an alternative activity to break away from the current pattern.”).
Liu, Frank and Guerts are directed to emotional state data analysis.  Given the analogous art, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu in view of Frank to improve upon the emotional state data analysis, as taught by Guerts, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Liu in view of Frank with the motivation of generating recommendations with respect to future activities (Guerts Par.7) similar to Applicants goal stated in Par. 5 of specification.

Regarding Claim 6, 
Liu in view of Frank in further view of Guerts teach the information processing system according to claim 1,…
Liu teaches language analysis in Par. 37 . The feature is expounded upon the teaching in Frank:
and the CPU is further configured to perform emotion recognition based on the voice of the first user and perform language analysis on text included in the voice of the first user (Frank Par. 450-"As well as consuming content, a user interacting with a digital device may also generate content that can undergo analysis. For example, messages created by a user (e.g., a spoken sentence and/or a text message), are user-generate content that may be analyzed to determine the user's emotional state (e.g., using voice stress analysis, and/or semantic analysis of a text message). Par. 491-“ In one embodiment, semantic analysis of content involves using an algorithm for determining emotion expressed in text. The information on the emotion expressed in the text may be used in order to provide analysis algorithms with additional semantic context regarding the emotional narrative conveyed by text. For example, algorithms such as the ones described in "Emotions from text: machine learning for text-based emotion prediction" by Alm, C. O. et al, in the Proceedings of Human Language Technology Conference and Conference on Empirical Methods in Natural Language (2005), pages 579-586, can be used to classify text into the basic emotions such as anger, disgust, fear, happiness, sadness, and/or surprise. The information on the emotion expressed in the text can be provided as feature values to a predictor of emotional response.”); 
Liu and Frank are directed to data analysis correlating to a user’s emotional state.  Given the analogous art, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu to improve upon the emotional state analysis, as taught by Frank, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Liu with the motivation of helping to better understand needs and/or desires at a given time and situation (Frank Par. 5).
Liu in view Frank teach emotion data analysis and the following feature is expounded upon by Guerts:
wherein the behavior history further includes at least one of a facial expression of the first user or a voice of the first user;   (Guerts Par. 49-" Alternatively, or in addition, the personal electronic device may also comprise a specific biosensor in the form of a camera and pattern recognition software for identifying the user and for determining the emotional state of the user from the images captured by the camera. "; Par. 32-"pattern recognition software running on a computer in order to determine an emotional state of the user. Such software is known in the art. For background on such software and computer vision systems see, e.g., "Coding, Analysis, Interpretation, and Recognition of Facial Expressions", Irfan A. Essa, "; Par. 66-"As another example, the user-interface is configured for speech-to-data conversion, and the user may enter a voice command indicative of his/her currently emotion as felt.”)
Liu, Frank and Guerts are directed to emotional state data analysis.  Given the analogous art, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu in view of Frank to improve upon the emotional state data analysis, as taught by Guerts, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Liu in view of Frank with the motivation of generating recommendations with respect to future activities (Guerts Par.7) similar to Applicants goal stated in Par. 5 of specification.
Regarding Claim 11, 
Guerts teaches
An information processing method, comprising: in an information processing system that includes a central processing unit (CPU): acquiring, by the CPU, a behavior history of a user, wherein the behavior history includes post data of the user, and the post data corresponds to content posted on social media by the user (Liu Par. 147- “In some implementations, the stored information can be received from any suitable source. For example, information relating to a user's location can be received from a wearable computer and/or activity monitor associated with the user, GPS information, and/or any other suitable source. As a more particular example, if the stored information relates to whether or not a user left for a meeting on time, the stored information can be determined based on the user's location at a particular time (e.g., whether the user was still at a starting point when the user should have already left, whether the user was at the destination at the scheduled meeting time, and/or any other suitable location). As another example, information relating to media content viewed by the user can be received from a user's viewing history on a particular device, posts on a social networking site, and/or any other suitable source.”; Par. 7-“ In accordance with some implementations of the disclosed subject matter, a system for producing sensory outputs correlated with relevant information is provided, the system comprising: a hardware processor that is programmed to: determine activity information associated with a user of a user device;”; Par.50-“ FIG. 2 shows an illustrative example of types of input data that can be received by user device 102 and/or server 120. As shown in FIG. 2, server 120 can include a data storage engine 122 for requesting, consolidating, storing, and/or processing data relating to a user or a group of users and a data processing engine 124 for categorizing received data”); 
performing, by the CPU, language analysis on text included in the content (Liu Par. 37-"In a more particular example, in response to receiving social networking data from a social media application that indicates the user may be experiencing low energy levels (e.g., analyzing text from a post using the social media application) and online calendar data that includes scheduling information associated with a user for a given day, the mechanisms can recommend one or more computerized actions to the user that may assist the user in reaching one or more of the determined goals.”);
extracting, by the CPU, a first keyword associated with the first level of the specific emotion(Liu Par. 50-“ FIG. 2 shows an illustrative example of types of input data that can be received by user device 102 and/or server 120. As shown in FIG. 2, server 120 can include a data storage engine 122 for requesting, consolidating, storing, and/or processing data relating to a user or a group of users and a data processing engine 124 for categorizing received data (e.g., contextual data, social data, general data, etc.), selecting particular portions of data that may be indicative of a physical or emotional state of the user, and processing the selected portions of data. For example, as also shown in FIG. 2, server 120 can receive, among other things, various types of video data, text data, RFID data, ambient audio data (or keywords extracted from ambient audio data), and mobile device data.”) 
and predicting, by the CPU, a second level of the specific emotion in a specific place at a specific date and time based on a relation between the emotion history and at least one of the specific date and time, the specific place, or a second keyword associated with the specific date and time or the specific place . (Liu Par. 47-"It should also be noted that the physical or emotional state of a user can be considered an overall snapshot or view of the user's physical characteristics or emotions at a point in time. Because multiple factors can be involved in a user's physical or emotional state, the physical or emotional state can fluctuate even over short periods of time. By using data relating to the user from multiple sources, a user's physical or emotional state can be predicted, which can be used to determine whether to recommend  a particular action at a given time. "; Par. 35-"Such data can include contextual data, social data, personal data, etc. For example, the mechanisms can predict a current mood state for the user based on content and/or information ... location data associated with the user (e.g., from the user device), …from an online calendar), ...(e.g., a particular time and portion of the day ...; Par. 51-"As another example, from one or more data sources 110, data storage engine 112 can receive and/or request data that includes timing information related to an activity, such as a duration of the activity, a time corresponding to the activity, etc. As yet another example, data storage engine 112 can receive and/or request data that includes a number of occurrences of an activity engaged in by one or more users during a given time period (e.g., a day of the week, a couple of days, weekdays, weekends, etc.), a number of users that engage in a given activity, and/or any other suitable information relating to frequency information related to a given activity. As still another example, in some implementations, data storage engine 122 can receive information indicating a user's preferences and/or prior actions relating to information, such as information indicating that a user frequently checks a weather forecast at a particular time (e.g., 7 AM, before leaving for work, and/or any other suitable time). As still another example, in some implementations, data storage engine 122 can receive information indicating a user's schedule, such as a date, time, and/or location of an upcoming appointment and/or meeting, a date and/or time of an upcoming trip, and/or any other suitable information."; Par. 81- processor, server, network; Par. 126-[emotion history]- “For example, prior to executing the particular action using the output device, the recommendation system can determine the current emotional state of the user and, upon determining that the emotional state of the user is "angry" based on user data, can inhibit the action from being executed on the output device. In another example, the recommendation system can determine that the particular action can be executed on the output device upon determining that the emotional state of the user is anything except for "angry"--e.g., as the recommendation system has determined from historical user data that actions taken by one or more output devices are not well received when the user is experiencing an "angry" emotional state.”)

Liu discloses language analysis in Par. 37 and the feature is expounded upon by Frank:
determine, by the CPU, a first level of a specific emotion the based on language analysis (Frank Par. 491-“ In one embodiment, semantic analysis of content involves using an algorithm for determining emotion expressed in text. The information on the emotion expressed in the text may be used in order to provide analysis algorithms with additional semantic context regarding the emotional narrative conveyed by text. For example, algorithms such as the ones described in "Emotions from text: machine learning for text-based emotion prediction" by Alm, C. O. et al, in the Proceedings of Human Language Technology Conference and Conference on Empirical Methods in Natural Language (2005), pages 579-586, can be used to classify text into the basic emotions such as anger, disgust, fear, happiness, sadness, and/or surprise. The information on the emotion expressed in the text can be provided as feature values to a predictor of emotional response.”); 
Liu and Frank are directed to data analysis correlating to a user’s emotional state.  Given the analogous art, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu to improve upon the emotional state analysis, as taught by Frank, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Liu with the motivation of helping to better understand needs and/or desires at a given time and situation (Frank Par. 5).
Liu in view of Frank teach identifying emotional state and the following feature is expounded upon by Guerts:
(Guerts “Par. 9- The method comprises: receiving the biosensor data via the data network; associating with the biosensor data an emotional state assumed by the user in the particular time interval; recording in a history log emotion data that is representative of the emotional state and that is associated with the particular time interval; Par. 22-"Accordingly, the first context data is generated by, or under control of, the user and forms an interpretation by the user of the emotional state of the user. Alternatively, or in combination with the first context data, the emotional state of the user may be inferred from the biosensor data itself."; Par. 23-"In a further embodiment of the method of the invention, the determining of the activity data, which is representative of the activity of the user in the particular time interval, comprises at least one of: i) receiving via the data network geographical data representative of a geographical location of the user during the particular time interval and determining the activity under control of the geographical location and the particular time interval; ii) receiving via the data network calendar data that is representative of an entry into an electronic calendar of the user and that is relevant to the particular time interval, and determining the activity under control of the calendar data; Par. 78-"As yet another example, the specific portion relates to a specific emotional state of the first user. As still another example, the specific portion relates to one or more specific characteristics of the uploaded additional data, e.g., a specific keyword occurring in one or more text entries, or a specific keyword occurring in one or more identifiers of the pictures, audio clips, video clips, etc."; Par. 98- computer system)

Liu, Frank and Guerts are directed to emotional state data analysis.  Given the analogous art, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu in view of Frank to improve upon the emotional state data analysis, as taught by Guerts, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Liu in view of Frank with the motivation of generating recommendations with respect to future activities (Guerts Par.7) similar to Applicants goal stated in Par. 5 of specification.
Claims 7 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US Publication No US 20160232131A1 [hereinafter Liu]. in view of Frank et al., US Publication No US 20140149177A1 [hereinafter Frank], in further view of Guerts et al., US Publication No. 20140350349A1 [hereinafter Guerts], and in further view of Sanchez et al. US Publication No US 20150356426A1 [hereinafter Sanchez] .
Regarding Claim 7, 
Liu in view of Frank in further view Guerts teach the information processing system according to claim 1,…

Liu in view of Frank teach emotional data analysis and the following feature is expounded upon by Guerts:
further comprising a communication network configured to receive a request for an emotion forecast map in the specific place at the specific date and time from an external device (Guerts Par. 13-“ the biosensor is equipped with, or is accommodated at, or is connected to, a network-enabled data communication device that is carried along by the user in operational use of the biosensor. For example, the network-enabled data communication device comprises a mobile telephone, a smartphone or a network-enabled personal digital assistant (PDA)”; Par. 59-“The biosensor data is uploaded, e.g., in real-time, i.e., upon the biosensor data having being generated from the output signal from the relevant biosensor sub-system. For example, the biosensor data is generated continuously and is uploaded to the server 110 continuously. As another example, the biosensor data is generated continuously only during a specific time-interval or during a series of disjoint time-intervals, and is uploaded to the server 110 continuously during such a time interval. The disjoint time-intervals may have been scheduled in advance, or each such time-interval may be started upon request from the server 110. As yet another example, the biosensor data is generated either continuously or intermittently, and is only uploaded to the server 110 in real-time upon the relevant biosensor sub-system detecting a significant change in the physiological state of the user of the relevant communication device. That is, the biosensor data uploaded is representative of the changes in the physiological state.”; Emotion Map- Par. 3 “feature "emotion map" as used in the description of US patent application publication 20050004923, refers to an abstract space spanned by multiple axes. Each respective one of the multiple axes refers to a particular emotion or mood. If a user selects a particular position on the map, this particular position is characterized by a set of coordinate values, each respective coordinate value being representative of an intensity of a respective mood.” [By combining the predicted data of Guerts and Liu, data can be displayed via emotion map format]), 
wherein the CPU is further configured to: predict the second level of the specific emotion in the specific place at the specific date and time...;  (Liu Par. 47-"It should also be noted that the physical or emotional state of a user can be considered an overall snapshot or view of the user's physical characteristics or emotions at a point in time. Because multiple factors can be involved in a user's physical or emotional state, the physical or emotional state can fluctuate even over short periods of time. By using data relating to the user from multiple sources, a user's physical or emotional state can be predicted, which can be used to determine whether to recommend  a particular action at a given time. "; Par. 35-"Such data can include contextual data, social data, personal data, etc. For example, the mechanisms can predict a current mood state for the user based on content and/or information ... location data associated with the user (e.g., from the user device), …from an online calendar), ...(e.g., a particular time and portion of the day ...; Par. 51-"As another example, from one or more data sources 110, data storage engine 112 can receive and/or request data that includes timing information related to an activity, such as a duration of the activity, a time corresponding to the activity, etc. As yet another example, data storage engine 112 can receive and/or request data that includes a number of occurrences of an activity engaged in by one or more users during a given time period (e.g., a day of the week, a couple of days, weekdays, weekends, etc.), a number of users that engage in a given activity, and/or any other suitable information relating to frequency information related to a given activity. As still another example, in some implementations, data storage engine 122 can receive information indicating a user's preferences and/or prior actions relating to information, such as information indicating that a user frequently checks a weather forecast at a particular time (e.g., 7 AM, before leaving for work, and/or any other suitable time). As still another example, in some implementations, data storage engine 122 can receive information indicating a user's schedule, such as a date, time, and/or location of an upcoming appointment and/or meeting, a date and/or time of an upcoming trip, and/or any other suitable information.")
Liu in view of Frank teach emotional data analysis and the feature is expounded upon by Guerts:
… based on the relation of the specific date and time and the specific place, the second keyword associated with the specific date and time and the specific place, and the emotion history (Guerts Par. 9-"Par. 9- The method comprises: receiving the biosensor data via the data network; associating with the biosensor data an emotional state assumed by the user in the particular time interval; recording in a history log emotion data that is representative of the emotional state and that is associated with the particular time interval; Par. 78-"As yet another example, the specific portion relates to a specific emotional state of the first user. As still another example, the specific portion relates to one or more specific characteristics of the uploaded additional data, e.g., a specific keyword occurring in one or more text entries, or a specific keyword occurring in one or more identifiers of the pictures, audio clips, video clips, etc."; Par. 67-“ Upon receipt of the respective first context data from a respective one of the plurality of communication devices, the server 110 stores the first context data in the respective one of the history logs at data storage 118. The temporal indication of the respective first context data enables to associate the respective first context data with the biosensor data received from the respective communication device and pertaining to the same time interval as the first context data. Accordingly, a respective history log at data storage 118 is a representation of emotional states assumed over time by the respective user of the respective communication device.”).
Liu, Frank and Guerts are directed to emotional state data analysis.  Given the analogous art, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu in view of Frank to improve upon the emotional state data analysis, as taught by Guerts, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Liu in view of Frank with the motivation of generating recommendations with respect to future activities (Guerts Par.7) similar to Applicants goal stated in Par. 5 of specification.
Liu in view of Frank in further view of Guerts teach forecasting emotions and emotion maps and it is expounded upon by the teaching in Sanchez:
generate the emotion forecast map based on the second level of the specific emotion; and transmit the generated emotion forecast map to the external device via the communication network (Sanchez Par. 46-“Par. 46-"In certain embodiments, the cognitive graph 226 not only elicits and maps expert knowledge by deriving associations from data, it also renders higher level insights and accounts for knowledge creation through collaborative knowledge modeling. In various embodiments, the cognitive graph 226 is a machine-readable, declarative memory system that stores and learns both episodic memory (e.g., specific personal experiences associated with an individual or entity), and semantic memory, which stores factual information (e.g., geo location of an airport or restaurant)."; Par 85-"In various embodiments, the insight/learning engine 330 is implemented to encapsulate a predetermined algorithm, which is then applied to a target cognitive graph to generate a result, such as a cognitive insight or a recommendation. In certain embodiments, one or more such algorithms may contribute to answering a specific question and provide additional cognitive insights or recommendations. In these and other embodiments, the insight/learning engine 330 is implemented to perform insight/learning operations, described in greater detail herein. In various embodiments, the insight/learning engine 330 may include a discover/visibility 430 component, a predict 431 component, a rank/recommend 432 component, an; Par. 52-"In various embodiments, users submit queries and computation requests in a natural language format to the CILS 118. In response, they are provided with a ranked list of relevant answers and aggregated information with useful links and pertinent visualizations through a graphical representation. In these embodiments, the cognitive graph 226 generates semantic and temporal maps to reflect the organization of unstructured data and to facilitate meaningful learning from potentially millions of lines of text, much in the same way as arbitrary syllables strung together create meaning through the concept of language. "”[cognitive graph- emotion forecast map]; Par.25; Fig. 1)
Liu and Sanchez are directed to evaluating state of mind (i.e. emotional state) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emotion map of Liu in view of Frank in further view of Guerts to use forecasted data such as cognitive graph, as taught by Sanchez, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Liu in view of Frank in further view of Guerts with the motivation of improving modelling (Sanchez Par.110)
Regarding Claim 8, 
Liu in view of Frank in further view of Guerts in further view of Sanchez teach the information processing system according to claim 7,…
wherein the CPU is further configured to: specify the first user located around the specific place at the specific date and time based on schedules of a plurality of users wherein the plurality of users include the first user (Liu Par. 77-“ In some implementations, server 120 can personalize services for multiple users that each have a corresponding user device based on the combined physical or emotional state of the users. For example, the users can be a group of users having user devices that are in the same location (e.g., a coffee shop, a conference room, proximity of a given user, a town, an office, etc. based on location information or an online calendar), a group of users having user devices that are connected to each other on a social networking service, a group of users having user devices that are determined to be similar users, and/or any other suitable users.”);
 predict the second level of the specific emotion of the first user in the specific place at the specific date and time… (See Liu Par. 47 and 51 referenced above)
Liu in view of Frank teach emotional data analysis and the feature is expounded upon by Guerts:
…based on the relation between the first level of the specific emotion included in the emotion history of the first user and the second keyword associated with the specific date and time and the specific place; (Guerts Par. 9-" The method comprises: receiving the biosensor data via the data network; associating with the biosensor data an emotional state assumed by the user in the particular time interval; recording in a history log emotion data that is representative of the emotional state and that is associated with the particular time interval; Par. 23-"In a further embodiment of the method of the invention, the determining of the activity data, which is representative of the activity of the user in the particular time interval, comprises at least one of: i) receiving via the data network geographical data representative of a geographical location of the user during the particular time interval and determining the activity under control of the geographical location and the particular time interval; ii) receiving via the data network calendar data that is representative of an entry into an electronic calendar of the user and that is relevant to the particular time interval, and determining the activity under control of the calendar data;  Par. 59-“ As another example, the biosensor data is generated continuously only during a specific time-interval or during a series of disjoint time-intervals, and is uploaded to the server 110 continuously during such a time interval. The disjoint time-intervals may have been scheduled in advance, or each such time-interval may be started upon request from the server 110.”; Par. 43-"The network-enabled device further has a user-interface configured for: generating, in response to a first user-interaction with the user-interface, first context data that is representative of an emotional state of the user in the particular time interval as interpreted by the user; and generating, in response to a second user-interaction with the user-interface, second context data that is representative of an activity of the user during the particular time interval as interpreted by the user.”; Par. 78-"As yet another example, the specific portion relates to a specific emotional state of the first user. As still another example, the specific portion relates to one or more specific characteristics of the uploaded additional data, e.g., a specific keyword occurring in one or more text entries, or a specific keyword occurring in one or more identifiers of the pictures, audio clips, video clips, etc.";)
Liu, Frank and Guerts are directed to emotional state data analysis.  Given the analogous art, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu in view of Frank to improve upon the emotional state data analysis, as taught by Guerts, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Liu in view of Frank with the motivation of generating recommendations with respect to future activities (Guerts Par.7) similar to Applicants goal stated in Par. 5 of specification.

Liu in view of Frank in further view of Liu teach forecasting emotions and emotion maps and it is expounded upon by the teaching in Sanchez:
 generate the emotion forecast map based on the second level of the specific emotion; and transmit the generated emotion forecast map to the external device via the communication network. (Sanchez Par. 46-“Par. 46-"In certain embodiments, the cognitive graph 226 not only elicits and maps expert knowledge by deriving associations from data, it also renders higher level insights and accounts for knowledge creation through collaborative knowledge modeling. In various embodiments, the cognitive graph 226 is a machine-readable, declarative memory system that stores and learns both episodic memory (e.g., specific personal experiences associated with an individual or entity), and semantic memory, which stores factual information (e.g., geo location of an airport or restaurant)."; Par 85-"In various embodiments, the insight/learning engine 330 is implemented to encapsulate a predetermined algorithm, which is then applied to a target cognitive graph to generate a result, such as a cognitive insight or a recommendation. In certain embodiments, one or more such algorithms may contribute to answering a specific question and provide additional cognitive insights or recommendations. In these and other embodiments, the insight/learning engine 330 is implemented to perform insight/learning operations, described in greater detail herein. In various embodiments, the insight/learning engine 330 may include a discover/visibility 430 component, a predict 431 component, a rank/recommend 432 component, an; Par. 52-"In various embodiments, users submit queries and computation requests in a natural language format to the CILS 118. In response, they are provided with a ranked list of relevant answers and aggregated information with useful links and pertinent visualizations through a graphical representation. In these embodiments, the cognitive graph 226 generates semantic and temporal maps to reflect the organization of unstructured data and to facilitate meaningful learning from potentially millions of lines of text, much in the same way as arbitrary syllables strung together create meaning through the concept of language. "”[cognitive graph- emotion forecast map]; Par.25; Fig. 1)
Liu and Sanchez are directed to evaluating state of mind (i.e. emotional state) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emotion map of Liu in view of Frank in further view of Guerts to use forecasted data such as cognitive graph, as taught by Sanchez, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Liu in view of Frank in further view of Guerts with the motivation of improving modelling (Sanchez Par.110)
Regarding Claim 9, 
Liu in view of Frank in further view of Guerts in further view of Sanchez teach the information processing system according to claim 8,…
Liu teaches
and the CPU is further configured to: predict the second level of the specific emotion of the first user based on a future schedule of the first user,… (Liu Par. 47-" By using data relating to the user from multiple sources, a user's physical or emotional state can be predicted, which can be used to determine whether to recommend a particular action at a given time. Moreover, changes to a user's physical or emotional state can be predicted based on new or updated data relating to the user from multiple sources. "; Par. 51-"….As still another example, in some implementations, data storage engine 122 can receive information indicating a user's schedule, such as a date, time, and/or location of an upcoming appointment and/or meeting, a date and/or time of an upcoming trip, and/or any other suitable information.")
Liu in view of Frank teach emotional data analysis and the feature is expounded upon by Guerts:
wherein the communication network is configured to receive the request for the emotion forecast map of the first user in the specific place at the specific date and time from the external device (Guerts Par. 13-“ the biosensor is equipped with, or is accommodated at, or is connected to, a network-enabled data communication device that is carried along by the user in operational use of the biosensor. For example, the network-enabled data communication device comprises a mobile telephone, a smartphone or a network-enabled personal digital assistant (PDA)”; Par. 33-“An embodiment of the method of the invention comprises: receiving via the data network a request for access to the history log; determining whether or not the request is authorized; providing the access via the data network in dependence on the request being authorized.” ; Par. 59-“The biosensor data is uploaded, e.g., in real-time, i.e., upon the biosensor data having being generated from the output signal from the relevant biosensor sub-system. For example, the biosensor data is generated continuously and is uploaded to the server 110 continuously. As another example, the biosensor data is generated continuously only during a specific time-interval or during a series of disjoint time-intervals, and is uploaded to the server 110 continuously during such a time interval. The disjoint time-intervals may have been scheduled in advance, or each such time-interval may be started upon request from the server 110. As yet another example, the biosensor data is generated either continuously or intermittently, and is only uploaded to the server 110 in real-time upon the relevant biosensor sub-system detecting a significant change in the physiological state of the user of the relevant communication device. That is, the biosensor data uploaded is representative of the changes in the physiological state.”; Emotion Map- Par. 3 “feature "emotion map" as used in the description of US patent application publication 20050004923, refers to an abstract space spanned by multiple axes. Each respective one of the multiple axes refers to a particular emotion or mood. If a user selects a particular position on the map, this particular position is characterized by a set of coordinate values, each respective coordinate value being representative of an intensity of a respective mood.” [By combining the predicted data of Guerts and Liu, data can be displayed via emotion map format]), 
…the first level of the specific emotion of the specific user stored as the emotion history, and the second keyword (Guerts Par. 9-" The method comprises: receiving the biosensor data via the data network; associating with the biosensor data an emotional state assumed by the user in the particular time interval; recording in a history log emotion data that is representative of the emotional state and that is associated with the particular time interval; Par. 23-"In a further embodiment of the method of the invention, the determining of the activity data, which is representative of the activity of the user in the particular time interval, comprises at least one of: i) receiving via the data network geographical data representative of a geographical location of the user during the particular time interval and determining the activity under control of the geographical location and the particular time interval; ii) receiving via the data network calendar data that is representative of an entry into an electronic calendar of the user and that is relevant to the particular time interval, and determining the activity under control of the calendar data; Par. 78-"As yet another example, the specific portion relates to a specific emotional state of the first user. As still another example, the specific portion relates to one or more specific characteristics of the uploaded additional data, e.g., a specific keyword occurring in one or more text entries, or a specific keyword occurring in one or more identifiers of the pictures, audio clips, video clips, etc.";)
Liu, Frank and Guerts are directed to emotional state data analysis.  Given the analogous art, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu in view of Frank to improve upon the emotional state data analysis, as taught by Guerts, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Liu in view of Frank with the motivation of generating recommendations with respect to future activities (Guerts Par.7) similar to Applicants goal stated in Par. 5 of specification.

Liu in view of Frank in further view of Guerts teach forecasting emotions and emotion maps and it is expounded upon by the teaching in Sanchez:
generate the emotion forecast map based on the second level of the specific emotion; and transmit the emotion forecast map to the external device via the communication network (Sanchez Par. 46-“Par. 46-"In certain embodiments, the cognitive graph 226 not only elicits and maps expert knowledge by deriving associations from data, it also renders higher level insights and accounts for knowledge creation through collaborative knowledge modeling. In various embodiments, the cognitive graph 226 is a machine-readable, declarative memory system that stores and learns both episodic memory (e.g., specific personal experiences associated with an individual or entity), and semantic memory, which stores factual information (e.g., geo location of an airport or restaurant)."; Par 85-"In various embodiments, the insight/learning engine 330 is implemented to encapsulate a predetermined algorithm, which is then applied to a target cognitive graph to generate a result, such as a cognitive insight or a recommendation. In certain embodiments, one or more such algorithms may contribute to answering a specific question and provide additional cognitive insights or recommendations. In these and other embodiments, the insight/learning engine 330 is implemented to perform insight/learning operations, described in greater detail herein. In various embodiments, the insight/learning engine 330 may include a discover/visibility 430 component, a predict 431 component, a rank/recommend 432 component, an; Par. 52-"In various embodiments, users submit queries and computation requests in a natural language format to the CILS 118. In response, they are provided with a ranked list of relevant answers and aggregated information with useful links and pertinent visualizations through a graphical representation. In these embodiments, the cognitive graph 226 generates semantic and temporal maps to reflect the organization of unstructured data and to facilitate meaningful learning from potentially millions of lines of text, much in the same way as arbitrary syllables strung together create meaning through the concept of language. "”[cognitive graph- emotion forecast map]; Par.25; Fig. 1)
Liu and Sanchez are directed to evaluating state of mind (i.e. emotional state) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emotion map of Liu in view of Frank in further view of Guerts to use forecasted data such as cognitive graph, as taught by Sanchez, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Liu in view of Frank in further view of Guerts with the motivation of improving modelling (Sanchez Par.110)
Regarding Claim 10, 
Liu in view of Frank in further view of Guerts in further view of Sanchez teach the information processing system according to claim 8,…
Liu teaches
specify the first user located near the specific place at the specific date and time based on a schedule of the second user; predict the second level of the specific emotion in the specific place at the specific date and time … (Liu Par. 77-“ In some implementations, server 120 can personalize services for multiple users that each have a corresponding user device based on the combined physical or emotional state of the users. For example, the users can be a group of users having user devices that are in the same location (e.g., a coffee shop, a conference room, proximity of a given user, a town, an office, etc. based on location information or an online calendar), a group of users having user devices that are connected to each other on a social networking service, a group of users having user devices that are determined to be similar users, and/or any other suitable users.” Par. 47 and 51 referenced above).
Liu in view of Frank teach emotional data analysis and the feature is expounded upon by Guerts:

wherein the communication network is further configured to receive the request for the emotion forecast map of a second user of the plurality of users from the external device, wherein a preference of the second user is similar to preference of the first user in the specific place at the specific date and time , (Guerts Par. 13-“ the biosensor is equipped with, or is accommodated at, or is connected to, a network-enabled data communication device that is carried along by the user in operational use of the biosensor. For example, the network-enabled data communication device comprises a mobile telephone, a smartphone or a network-enabled personal digital assistant (PDA)”; Par. 42-"The method of the embodiment attempts to find similarities between the profiles of different users. If different users turn out to have similar emotional responses to compatible activities or to compatible sequences of activities, the method notifies these different users of their emotional compatibility so as to be able to contact each other.” Par. 59-“The biosensor data is uploaded, e.g., in real-time, i.e., upon the biosensor data having being generated from the output signal from the relevant biosensor sub-system. For example, the biosensor data is generated continuously and is uploaded to the server 110 continuously. As another example, the biosensor data is generated continuously only during a specific time-interval or during a series of disjoint time-intervals, and is uploaded to the server 110 continuously during such a time interval. The disjoint time-intervals may have been scheduled in advance, or each such time-interval may be started upon request from the server 110. As yet another example, the biosensor data is generated either continuously or intermittently, and is only uploaded to the server 110 in real-time upon the relevant biosensor sub-system detecting a significant change in the physiological state of the user of the relevant communication device. That is, the biosensor data uploaded is representative of the changes in the physiological state.”; Emotion Map- Par. 3 “feature "emotion map" as used in the description of US patent application publication 20050004923, refers to an abstract space spanned by multiple axes. Each respective one of the multiple axes refers to a particular emotion or mood. If a user selects a particular position on the map, this particular position is characterized by a set of coordinate values, each respective coordinate value being representative of an intensity of a respective mood.” [By combining the predicted data of Guerts and Liu, data can be displayed via emotion map format]), 
and the CPU is further configured to: extract, from the emotion history, the second user,…(Guerts Par. 7-"The recommender system may provide the recommendations to the specific individual him/herself and/or to other individuals in the virtual community, whose emotional profiles are comparable to the emotional profile of the specific individual."; Par. 42-"The method of the embodiment attempts to find similarities between the profiles of different users. If different users turn out to have similar emotional responses to compatible activities or to compatible sequences of activities, the method notifies these different users of their emotional compatibility so as to be able to contact each other.”).
…based on the relation between the emotion history of the first user and the second keyword associated with the specific date and time and the specific place; (Guerts Par. 9-" The method comprises: receiving the biosensor data via the data network; associating with the biosensor data an emotional state assumed by the user in the particular time interval; recording in a history log emotion data that is representative of the emotional state and that is associated with the particular time interval; Par. 23-"In a further embodiment of the method of the invention, the determining of the activity data, which is representative of the activity of the user in the particular time interval, comprises at least one of: i) receiving via the data network geographical data representative of a geographical location of the user during the particular time interval and determining the activity under control of the geographical location and the particular time interval; ii) receiving via the data network calendar data that is representative of an entry into an electronic calendar of the user and that is relevant to the particular time interval, and determining the activity under control of the calendar data; Par. 78-"As yet another example, the specific portion relates to a specific emotional state of the first user. As still another example, the specific portion relates to one or more specific characteristics of the uploaded additional data, e.g., a specific keyword occurring in one or more text entries, or a specific keyword occurring in one or more identifiers of the pictures, audio clips, video clips, etc.";)
generate the emotion forecast map…for the second user,…(Guerts Par. 7-"The recommender system may provide the recommendations to the specific individual him/herself and/or to other individuals in the virtual community, whose emotional profiles are comparable to the emotional profile of the specific individual."; Par. 42-"The method of the embodiment attempts to find similarities between the profiles of different users. If different users turn out to have similar emotional responses to compatible activities or to compatible sequences of activities, the method notifies these different users of their emotional compatibility so as to be able to contact each other.”).
Liu, Frank and Guerts are directed to emotional state data analysis.  Given the analogous art, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu in view of Frank to improve upon the emotional state data analysis, as taught by Guerts, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Liu in view of Frank with the motivation of generating recommendations with respect to future activities (Guerts Par.7) similar to Applicants goal stated in Par. 5 of specification.

Liu in view of Frank in further view of Guerts teach forecasting emotions and emotion maps and it is expounded upon by the teaching in Sanchez:
generate the emotion forecast map based on the second level of the specific emotion; and transmit the emotion forecast map for the second user to the external device via the communication network (Sanchez Par. 46-“Par. 46-"In certain embodiments, the cognitive graph 226 not only elicits and maps expert knowledge by deriving associations from data, it also renders higher level insights and accounts for knowledge creation through collaborative knowledge modeling. In various embodiments, the cognitive graph 226 is a machine-readable, declarative memory system that stores and learns both episodic memory (e.g., specific personal experiences associated with an individual or entity), and semantic memory, which stores factual information (e.g., geo location of an airport or restaurant)."; Par 85-"In various embodiments, the insight/learning engine 330 is implemented to encapsulate a predetermined algorithm, which is then applied to a target cognitive graph to generate a result, such as a cognitive insight or a recommendation. In certain embodiments, one or more such algorithms may contribute to answering a specific question and provide additional cognitive insights or recommendations. In these and other embodiments, the insight/learning engine 330 is implemented to perform insight/learning operations, described in greater detail herein. In various embodiments, the insight/learning engine 330 may include a discover/visibility 430 component, a predict 431 component, a rank/recommend 432 component, an; Par. 52-"In various embodiments, users submit queries and computation requests in a natural language format to the CILS 118. In response, they are provided with a ranked list of relevant answers and aggregated information with useful links and pertinent visualizations through a graphical representation. In these embodiments, the cognitive graph 226 generates semantic and temporal maps to reflect the organization of unstructured data and to facilitate meaningful learning from potentially millions of lines of text, much in the same way as arbitrary syllables strung together create meaning through the concept of language. "”[cognitive graph- emotion forecast map]; Par.25; Fig. 1)
Liu and Sanchez are directed to evaluating state of mind (i.e. emotional state) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emotion map of Liu in view of Frank in further view of Guerts to use forecasted data such as cognitive graph, as taught by Sanchez, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Liu in view of Frank in further view of Guerts with the motivation of improving modelling (Sanchez Par.110)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20130346546A1 to Jung.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624